Citation Nr: 1609421	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania  


THE ISSUES

1.  Entitlement to service connection for a right knee disability.   

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2007 to November 2008.    

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for a bilateral knee condition.  In April 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  

The Board notes that, during the pendency of the appeal, the RO granted service connection and assigned an initial, 10 percent rating for right knee strain, effective November 27, 2008 (as reflected in a February 2013 Decision Review Officer's decision); this matter is being formally dismissed below.  

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As for the matter of representation, the Board observes that, in October 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization (VSO) as Claimant's Representative) in which she designated the American Legion as her representative.  In November 2015, the Veteran filed a new VA Form 21-22 in which he appointed the New Jersey Department of Military and Veterans' Affairs as her representative.  The Board recognizes the change in representation.
This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   

The Board's dismissal of the service connection claim for a right knee disability is set forth below.  The matter of service connection for a left knee disability, to include as secondary to service-connected right knee strain, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDING OF FACT

In a February 2013 Decision Review Officer's decision, the RO granted service connection and assigned an initial, 10 percent rating for right knee strain, effective November 27, 2008.   


CONCLUSION OF LAW

As the February 2013 award of service connection for right knee strain represents a grant of the benefit sought on appeal with respect to the claim for a right knee disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the October 2009 denial of the service connection claim for a right knee disability, in a subsequent, February 2013 Decision Review Officer's decision, the RO granted service connection and assigned an initial, 10 percent rating for right knee strain, effective November 27, 2008.  

Under these circumstances, the Board finds that the service connection claim for a right knee disability, which was formerly in appellate status prior to February 2013, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of this fact in the February 2013 Decision Review Officer's decision.  

Hence, with respect to the service connection claim for a right knee disability, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104 , 7105, and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this matter must be dismissed.


ORDER

The appeal as to the claim for service connection for a right knee disability is dismissed.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Veteran has contended that, as with the right knee, she currently has left knee problems resulting from in-service injury.  Specifically, she has claimed un-service injury to both knees when she landed her knees on gravel during a basic training exercise.  The Veteran notes that while she reported bilateral knee pain during her service, she was treated only for the right knee.   

A June 2007 entrance examination indicates normal findings relevant to the knees.  Service treatment records (STRs) dated in October 2007 document a right knee injury and complaints of right knee pain.  A September 2008 report of medical history notes the Veteran's report that she has had "knee trouble since [she] joined army."  Post service treatment records reflect a complaint of leg cramps in a June 2010 VA treatment note and an assessment that "Akathesia is present with bilateral leg movements" in an October 2010 VA treatment note.   

The Veteran filed a claim for bilateral knee disability in February 2009.  In connection with this claim, she underwent a VA examination specific to the right knee only in January 2013.  Subsequently, the Veteran was granted service connection for a right knee disability in the February 2013 DRO decision.  

While service treatment records are negative for complaints, treatments, or diagnoses specific to the left knee, given the Veteran's reports of in-service injury to both knees as well as the report of "knee trouble" during service and continuing since service (see September 2008 report of medical history), the Board finds that a VA examination and medical opinion is necessary to determine the current nature and etiology of claimed left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, during the December 2015 Board hearing, the appellant's representative argued that the Veteran's left knee disability may be the result of her now service-connected right knee strain.  As this is a new theory of entitlement, the January 2013 VA examiner did not address, nor has any other physician addressed, whether the claimed left knee disability was caused or aggravated by the service-connected right knee strain.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim, and that examination to obtain a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for a left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, 20 Vet. App. at 83.  

Prior to arranging to obtain further medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Philadelphia VA Medical Center (VAMC), dated through December 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, to ensure that all outstanding VA records are obtained, the AOJ should obtain from the Philadelphia VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2015 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Philadelphia VAMC all relevant,
outstanding records of evaluation and/or treatment of 
the Veteran dated since December 2015.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the
claims file. 

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for her left knee by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should identify all left knee disability/ies present currently or present at any time pertinent to the February 2009 claim (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically related to service (to particularly include to alleged injury therein); or, if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by her service-connected right knee strain.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to include the Veteran's competent assertions as to in-service injury to both knees, and as to the nature, onset, and continuity of symptoms.  

All examination findings and testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
6.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


